IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-20-00062-CR

DYLAN JOHN HART,
                                                                     Appellant
    v.

THE STATE OF TEXAS,
                                                                     Appellee



                               From the 52nd District Court
                                  Coryell County, Texas
                                 Trial Court No. 19-25560


                               MEMORANDUM OPINION

         Dylan John Hart was convicted of sexual assault of a child younger than seventeen

and sentenced to 10 years in prison. See TEX. PENAL CODE §22.011 (a)(2). Because Hart’s

issue is not preserved, we affirm the trial court’s judgment.

         In his sole issue on appeal, Hart contends the trial court erred in allowing the State

to present evidence of Hart’s character during the guilt/innocence phase of the trial in

violation of Texas Rule of Evidence 404(b)(1),(2). 1 Hart failed to object on this basis in the


1
 The testimony at issue centered around an incident where Hart brought a young man, not the victim in
the underlying case, to a bar and a friend of Hart’s told Hart that the young man was in high school and
warned Hart about “hanging out with a kid, especially in a bar.”
trial court. Rather, at trial, Hart objected to the testimony as being inherently prejudicial,

a Rule 403 objection. TEX. R. EVID. 403 (“The court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following:

unfair prejudice….”). In his brief, although Hart mentions Rule 403, he concluded his

argument by specifically maintaining that the testimony “concerning [Hart] and the

young man in the bar went only to [Hart’s] character and did not ma[ke] more probable

that he committed the offense for which he was on trial[,]” a mixture of Rules 404(b) and

401. TEX. R. EVID. 404(b); 401.

         Accordingly, Hart’s argument on appeal does not comport with the objection

made at trial, and this issue is not preserved for our review. See Lovill v. State, 319 S.W.3d

687, 691-92 (Tex. Crim. App. 2009); Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App.

2009).

         Hart’s sole issue is overruled and the trial court’s judgment is affirmed.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed February 23, 2022
Do not publish
[CR25]




Hart v. State                                                                           Page 2